Citation Nr: 1443933	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter has been previously remanded by the Board in March 2013.  The Veteran testified before the undersigned at a hearing in July 2012.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD) has been raised by the record in a May 2014 claim, and has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in May 2013.  Unfortunately, the opinion does not consider the complete record, including relevant treatment records furnished by the Social Security Association (SSA).  As the examiner's opinion was based upon an inaccurate factual premise, a supplemental opinion must be obtained upon remand.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Of particular concern is the examiner's rationale supporting his conclusion that the Veteran's low back disorder is less likely than not related to active military service.  The examiner asserted that the only diagnosis found in the record was an August 1979 reference to surgery for a slipped disc, which the examiner opined "would not have lingered without complaints since service."  However, the Veteran has testified in his hearing that he first saw a doctor about his back pain after service in February of 1976, although he was unable to obtain the records from that time.  The private treatment records furnished by the SSA contain complaints of low back pain as far back as 1977 following an industrial accident.  Moreover, the examiner noted that the Veteran reported experiencing back pain since his in-service injury, which the Veteran, as a lay person, is competent to report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the examiner did not address this lay statement in the opinion's rationale.  

Additionally, the medical treatment records supplied by the SSA contain a July 1977 notation in which the Veteran was seen in the emergency room with an acute back injury, resulting in an impression of probable lumbar disc protrusion.  An April 1984 notation states that the appellant was experiencing low back pain due to a motor vehicle accident, and a March 1989 notation referencing the possibility of a low back fracture due to a motorcycle accident.  The examiner should consider these intervening injuries, as well as the Veteran's lay statement of back pain since service, in a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2013 VA examination, or another appropriate examiner.  Following a thorough review of the evidence of record, including the Veteran's service treatment records, the post-service medical evidence of record  including the private treatment records furnished by the SSA, the Veteran's testimony and lay statements of record, and the other lay statements of record, the examiner must provide the following opinions regarding any currently diagnosed low back disorder: 

1) Did the diagnosed low back disorder pre-exist active military service?

2) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed low back disorder pre-existed military service?

3) If it is determined that the Veteran's diagnosed low back disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?

4) Are the Veteran's current low back symptoms a result of a pre-existing low back disorder and were they caused or aggravated by an in-service low back injury?

5) Assuming that the diagnosed low back disorder did not pre-exist military service, is the low back disorder directly related to active military service?

A complete rationale for all opinions must be provided.  The examiner is asked to specifically consider the Veteran's lay statement reported in the May 2013 examination that he has experienced back pain since his in-service injury, the July 1977 private treatment note referencing a recent back injury that resulted in the Veteran being seen in the emergency room, as well as the April 1984 notation stating that the Veteran was experiencing low back pain due to a motor vehicle accident, and the March 1989 notation suggesting the possibility of a low back fracture due to a motorcycle accident.  

If the examiner believes that another physical examination of the Veteran is needed to provide the requested opinion, a new examination should be scheduled.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and give them the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



